18-08292-rdd    Doc 4    Filed 01/22/19    Entered 01/22/19 14:32:00   Main Document
                                          Pg 1 of 14


David C. McGrail
Pearl Shah
MCGRAIL & BENSINGER LLP
888-C 8th Avenue #107
New York, NY 10019
Telephone: (646) 285-8476
dmcgrail@mcgrailbensinger.com
pshah@mcgrailbensinger.com
-and-
Douglas R. Gooding
Kevin C. Quigley
CHOATE HALL & STEWART LLP
Two International Place
Boston, MA 02110
Telephone: (617) 248-5000
dgooding@choate.com
kquigley@choate.com

Counsel for Defendants

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                   )
In re HOOPER HOLMES, INC d/b/a     )             Chapter 11
PROVANT HEALTH, et al.,            )             Case No. 18-23302 (RDD)
                                   )             (Jointly Administered)
             Debtors               )
__________________________________ )
                                   )
THE OFFICIAL COMMITTEE OF          )
UNSECURED CREDITORS OF             )
HOOPER HOLMES, INC. d/b/a          )
PROVANT HEALTH, et al.,            )
                                   )
             Plaintiffs            )
       vs.                         )             Adversary No. 18-08292-RDD
                                   )
CENTURY EQUITY PARTNERS,           )
CENTURY FOCUSED FUND III L.P., )
CP FOCUSED III, LP, CCP FOCUSED )
III, LLC, FRANK BAZOS, JIM         )
FOREMAN, AND PAUL DAOUST,          )
                                   )
             Defendants            )
18-08292-rdd         Doc 4      Filed 01/22/19        Entered 01/22/19 14:32:00               Main Document
                                                     Pg 2 of 14


              DEFENDANTS’ ANSWER TO THE COMMITTEE’S COMPLAINT

         Defendants Century Equity Partners (“CEP”), Century Focused Fund III L.P.

(“Century”), CCP Focused III, LP (“CCPFLP”), CCP Focused III, LLC (“CCPFLLC”), Frank

Bazos (“Bazos”), Jim Foreman (“Foreman”), and Paul Daoust (“Daoust,” and together with

Bazos and Foreman, the “Director Defendants”) (collectively, “Defendants”), by their counsel

and pursuant to Federal Rule of Bankruptcy Procedure 7012, hereby answer the Complaint to

Avoid and Recover Preferential Transfers and Object to Claims (the “Complaint”) of the Official

Committee of Unsecured Creditors of Hooper Holmes, Inc. d/b/a Provant Health et al.

(“Plaintiff” or the “Committee”). To the extent not expressly admitted herein, the allegations of

the Complaint are denied by Defendants.

                                       NATURE OF THE ACTION1

         1.       Paragraph 1 of the Complaint, including the footnote thereto, alleges legal

conclusions to which no response is required. To the extent a response is required, Defendants

deny that Plaintiff is entitled to the relief described.

         2.       Defendants admit that Century and its affiliates were shareholders of Hooper

Holmes, Inc. d/b/a Provant Health (the “Debtors”)2, and that Century designated the Director

Defendants as members of the Board of Directors of the Debtors. Defendants further admit that,

on or about November 30, 2017, the Debtors repaid a $2 million revolving loan (the “Revolver”)

that it obtained from SWK Funding LLC (“SWK”). Defendants further admit that the Debtors

paid certain board fees and expenses to the Director Defendants. Paragraph 2 of the Complaint


1
  Defendants incorporate certain headings from Plaintiff’s Complaint into this Answer. Defendants understand that
the headings are to indicate sections of the Complaint and therefore are not allegations, thus no response is required.
To the extent a response is deemed required, Defendants deny all allegations contained in Plaintiff’s headings,
whether or not they are reproduced herein.
2
 Defendants include within the definition of “Debtors” all Debtor affiliates in the jointly administered Chapter 11
proceedings.


                                                        -2-
18-08292-rdd     Doc 4     Filed 01/22/19    Entered 01/22/19 14:32:00        Main Document
                                            Pg 3 of 14


also alleges legal conclusions to which no response is required. To the extent a response is

required, Defendants deny those allegations. Defendants deny the remaining allegations of

paragraph 2 of the Complaint.

                                JURISDICTION AND VENUE

       3.      Paragraph 3 of the Complaint alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants do not contest jurisdiction.

       4.      Paragraph 4 of the Complaint alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants do not contest jurisdiction.

       5.      Paragraph 5 of the Complaint alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants do not contest jurisdiction.

       6.      Paragraph 6 of the Complaint alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants do not contest venue.

                                 GENERAL BACKGROUND

       7.      Paragraph 7 of the Complaint purports to describe proceedings in a publicly-filed

legal action. Those proceedings speak for themselves and, therefore, no further response is

required.

       8.      Defendants admit that CEP is a corporation or other legal entity. The remaining

allegations of paragraph 8 of the Complaint state legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the remaining allegations of

paragraph 8.

       9.      Admitted.

       10.     Defendants admit that WH-HH Holdings, LLC became the owner of 46.77% of

undiluted Hooper shares.




                                               -3-
18-08292-rdd      Doc 4     Filed 01/22/19     Entered 01/22/19 14:32:00       Main Document
                                              Pg 4 of 14


       11.     Admitted.

       12.     Admitted

       13.     Admitted.

       14.     Admitted.

       15.     Admitted.

       16.     Admitted.

       17.     Defendants admit that Mr. Bazos was employed by Century and was a director of

one or more of the Debtors. Defendants further admit that Messrs. Foreman and Daoust were

directors of one or more of the Debtors. Defendants deny the allegation that Messrs. Foreman

and Daoust were “employed or otherwise affiliated with Century.”

                      THE GUARANTY AND GUARANTY TRANSFER

       18.     Defendants admit that Hooper Holmes, Inc. (“Hooper”) and Provant Health

Solutions, LLC entered into a merger transaction in 2017.            The remaining allegations of

paragraph 18 of the Complaint state legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the remaining allegations of paragraph 18.

       19.     Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations of paragraph 19 of the Complaint and, therefore, deny such

allegations.

       20.     Defendants admit that Hooper and SWK entered into an Amended and Restated

Credit Agreement (“SWK Credit Agreement”) dated May 11, 2017.                Paragraph 20 of the

Complaint purports to describe the content of that publicly-available document. The document

speaks for itself and, therefore, no further response is required.




                                                 -4-
18-08292-rdd      Doc 4    Filed 01/22/19      Entered 01/22/19 14:32:00     Main Document
                                              Pg 5 of 14


        21.    Paragraph 21 of the Complaint purports to describe the content of the SWK Credit

Agreement. The document speaks for itself and, therefore, no further response is required.

        22.    Paragraph 22 of the Complaint purports to describe the content of the SWK Credit

Agreement. The document speaks for itself and, therefore, no further response is required.

        23.    Paragraph 23 of the Complaint purports to describe the content of the SWK Credit

Agreement. The document speaks for itself and, therefore, no further response is required

        24.    Defendants admit that Century issued a Limited Guaranty to SWK, dated May 11,

2017 (the “Guaranty”). Paragraph 24 of the Complaint purports to describe the content of that

publicly-available document. The document speaks for itself and, therefore, no further response

is required.

        25.    Defendants admit that the Debtors, SWK, and Century entered into a

Subordination Agreement dated May 11, 2017. Paragraph 25 of the Complaint purports to

describe the content of that publicly-available document. The document speaks for itself and,

therefore, no further response is required.

        26.    Defendants admit that the Debtors and Century entered into a Credit Agreement

Side Letter (“Side Letter”) dated May 11, 2017. Paragraph 26 of the Complaint purports to

describe the content of that publicly-available document. The document speaks for itself and,

therefore, no further response is required.

        27.    Admitted.

        28.    Defendants admit that the Debtors repaid the principal and interest due under the

Revolver by a wire transfer to SWK in the amount of $2,011,600.00 (the “Revolver

Repayment”). Paragraph 28 of the Complaint purports to describe the content and legal effect of




                                                -5-
18-08292-rdd     Doc 4     Filed 01/22/19    Entered 01/22/19 14:32:00       Main Document
                                            Pg 6 of 14


Exhibit A and the Guaranty. Those documents speak for themselves and, therefore, no further

response is required.

       29.     Paragraph 29 of the Complaint alleges a legal conclusion regarding the effect of

the Revolver Repayment under the Guaranty, which is a document that speaks for itself. No

further response is required.

       30.     Admitted.

       31.     Paragraph 31 of the Complaint alleges legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations of paragraph 31.

       32.     Paragraph 32 of the Complaint alleges legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations of paragraph 32.

       33.     Admitted.

       34.     Defendants admit that Century designated the Director Defendants as members of

the Board of Directors of the Debtors.

       35.     Paragraph 35 of the Complaint alleges legal conclusions regarding a hypothetical

situation, to which no response is required. To the extent a response is required, Defendants

deny the allegations of paragraph 35.

                                 DEBTORS’ INSOLVENCY

       36.     Paragraph 36 of the Complaint alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny the allegations of paragraph 36.

       37.     Paragraph 37 of the Complaint purports to describe the content of a publicly-

available document. The document speaks for itself and, therefore, no further response is

required.




                                              -6-
18-08292-rdd     Doc 4     Filed 01/22/19    Entered 01/22/19 14:32:00        Main Document
                                            Pg 7 of 14


       38.     Paragraph 38 of the Complaint purports to describe the content of a publicly-

available document. The document speaks for itself and, therefore, no further response is

required.

       39.     Paragraph 39 of the Complaint purports to describe the content of a publicly-

available document. The document speaks for itself and, therefore, no further response is

required. Paragraph 39 also alleges a legal conclusion, to which no response is required. To the

extent a response is required, Defendants deny that the Debtors were insolvent at the time of the

Revolver Repayment.

       40.     Paragraph 40 alleges only a vague conclusion regarding the Debtors’ financial

condition; Defendants, therefore, deny the allegation.

       41.     Paragraph 41 of the Complaint purports to describe the content of a publicly-

available document. The document speaks for itself and, therefore, no further response is

required. Paragraph 41 also alleges a legal conclusion, to which no response is required. To the

extent a response is required, Defendants deny that the Debtors were insolvent at the time of the

Revolver Repayment.

       42.     Paragraph 42 of the Complaint alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny the allegations of paragraph 42.

                               THE DIRECTOR TRANSFERS

       43.     Defendants admit that the Debtors paid certain board fees and expenses to the

Director Defendants during the one year period prior to the Petition Date. Paragraph 43 of the

Complaint alleges legal conclusions and purports to describe the content of Exhibit B to the

Complaint, which is a document that speaks for itself. Therefore, no further response is required.




                                               -7-
18-08292-rdd     Doc 4    Filed 01/22/19       Entered 01/22/19 14:32:00      Main Document
                                              Pg 8 of 14


       44.     Paragraph 44 of the Complaint purports to describe the content of Exhibit B. The

document speaks for itself and, therefore, no further response is required. Paragraph 44 also

alleges legal conclusions, to which no response is required. To the extent a response is required,

Defendants deny the allegations of Paragraph 44 of the Complaint. Defendants specifically deny

that Exhibit B accurately reflects payments made to the Director Defendants. Numerous alleged

payments listed on Exhibit B did not occur.

       45.     Paragraph 45 of the Complaint purports to describe the content of Exhibit B. The

document speaks for itself and, therefore, no further response is required. To the extent a

response is required, Defendants deny the allegations of Paragraph 45 of the Complaint.

Defendants specifically deny that Exhibit B accurately reflects payments made to the Director

Defendants. Numerous alleged payments listed on Exhibit B did not occur.

       46.     Paragraph 46 of the Complaint alleges legal conclusions to which no response is

required.

       47.     Paragraph 47 of the Complaint alleges legal conclusions to which no response is

required.

                                         THE CLAIMS

       48.     Paragraph 48 of the Complaint purports to describe the content of a publicly-

available document. The document speaks for itself and, therefore, no further response is

required.

       49.     Paragraph 49 of the Complaint purports to describe the content of a publicly-

available document. The document speaks for itself and, therefore, no further response is

required.




                                                -8-
18-08292-rdd     Doc 4     Filed 01/22/19    Entered 01/22/19 14:32:00         Main Document
                                            Pg 9 of 14


                             FIRST CAUSE OF ACTION
             (Bankruptcy Code Section 547 Claim Against Defendant Century)

       50.     Defendants incorporate by reference their responses to the allegations of

paragraphs 1 through 49 of the Complaint set forth above as if fully set forth herein.

       51.     Paragraph 51 of the Complaint alleges a legal conclusion to which no response is

required.

       52.     Admitted.

       53.     Paragraph 53 of the Complaint alleges a legal conclusion to which no response is

required.

       54.     Paragraph 54 of the Complaint alleges a legal conclusion to which no response is

required.

       55.     Paragraph 55 of the Complaint alleges a legal conclusion to which no response is

required.

       56.     Paragraph 56 of the Complaint alleges a legal conclusion to which no response is

required.

       57.     Paragraph 57 of the Complaint alleges legal conclusions to which no response is

required.

       58.     Paragraph 58 of the Complaint alleges legal conclusions to which no response is

required.


                             SECOND CAUSE OF ACTION
                  (Bankruptcy Code Section 550 Claim Against Defendants
                        CEP, Century, CCPFLP, and CCPFLLC)

       59.     Defendants incorporate by reference their responses to the allegations of

paragraphs 1 through 58 of the Complaint set forth above as if fully set forth herein.




                                               -9-
18-08292-rdd     Doc 4     Filed 01/22/19    Entered 01/22/19 14:32:00         Main Document
                                            Pg 10 of 14


       60.     Paragraph 60 of the Complaint alleges legal conclusions to which no response is

required.


                             THIRD CAUSE OF ACTION
             Bankruptcy Code Section 547 Claims Against Director Defendants

       61.     Defendants incorporate by reference their responses to the allegations of

paragraphs 1 through 60 of the Complaint set forth above as if fully set forth herein.

       62.     Paragraph 62 of the Complaint alleges legal conclusions to which no response is

required.

       63.     Admitted.

       64.     Paragraph 64 of the Complaint alleges legal conclusions to which no response is

required.

       65.     Paragraph 65 of the Complaint alleges legal conclusions to which no response is

required.

       66.     Paragraph 66 of the Complaint alleges legal conclusions to which no response is

required.

       67.     Paragraph 67 of the Complaint alleges legal conclusions to which no response is

required.

       68.     Paragraph 68 of the Complaint alleges legal conclusions to which no response is

required.


                            FOURTH CAUSE OF ACTION
             (Bankruptcy Code Section 550 Claim Against Director Defendants)

       69.     Defendants incorporate by reference their responses to the allegations of

paragraphs 1 through 68 of the Complaint set forth above as if fully set forth herein.




                                               - 10 -
18-08292-rdd      Doc 4    Filed 01/22/19     Entered 01/22/19 14:32:00          Main Document
                                             Pg 11 of 14


       70.     Paragraph 70 of the Complaint alleges legal conclusions to which no response is

required.


                               FIFTH CAUSE OF ACTION
             Disallowance of the Claims Pursuant to Bankruptcy Code § 502(d))

       71.     Defendants incorporate by reference their responses to the allegations of

paragraphs 1 through 70 of the Complaint set forth above as if fully set forth herein.

       72.     Paragraph 72 of the Complaint alleges legal conclusions to which no response is

required.

       73.     Paragraph 73 of the Complaint alleges legal conclusions to which no response is

required.

       74.     Paragraph 74 of the Complaint alleges legal conclusions to which no response is

required.

       75.     Paragraph 75 of the Complaint alleges legal conclusions to which no response is

required.


       Paragraphs A-H of the prayer for relief section on pages 14-15 of the Complaint state the

relief requested by Plaintiff, to which no further response is required. To the extent that a

response is required, Defendants deny that Plaintiff is entitled to any of the requested relief.


                                  AFFIRMATIVE DEFENSES

       Without assuming any burden that they would not otherwise have under applicable law,

Defendants assert the following affirmative/additional defenses:

                               FIRST AFFIRMATIVE DEFENSE

       The Plaintiff fails to state a claim upon which relief can be granted.




                                                - 11 -
18-08292-rdd      Doc 4    Filed 01/22/19    Entered 01/22/19 14:32:00           Main Document
                                            Pg 12 of 14


                             SECOND AFFIRMATIVE DEFENSE

       The Plaintiff cannot satisfy the elements of Section 547(b) of Title 11 of the United

States Code (the “Bankruptcy Code”) because the transfers at issue in the Complaint were not

made while the Debtors were insolvent.

                              THIRD AFFIRMATIVE DEFENSE

       The Plaintiff cannot satisfy the elements of Section 547(b) of the Bankruptcy Code

because the transfers at issue in the Complaint were not to or for the benefit of a creditor.

                             FOURTH AFFIRMATIVE DEFENSE

       The Plaintiff cannot satisfy the elements of Section 547(b) of the Bankruptcy Code

because, to the extent any transfers were made to Defendants by or for the benefit of any

Debtors, Defendants did not receive more than they would have received if: (a) the Debtors had

filed their bankruptcy petition under Chapter 7 of the Bankruptcy Code; (b) the transfers had

never been made; and (c) Defendants received payment of such debt to the extent provided by

the provisions of the Bankruptcy Code.

                              FIFTH AFFIRMATIVE DEFENSE

       The claims set forth in the Complaint are barred under 11 U.S.C. §547(c)(1) because the

alleged payments to Defendants that the Plaintiff seeks to avoid in this action were a part of

contemporaneous exchanges for new value given to the Debtors.

                              SIXTH AFFIRMATIVE DEFENSE

       The claims set forth in the Complaint are barred under 11 U.S.C. § 547(c)(2) because, to

the extent any Debtors transferred any interest in property to or for the benefit of any Defendant

during the preference period, such transfers were in payment of a debt incurred by the Debtors in

the ordinary course of business or financial affairs of the Debtors and such Defendant and either




                                                - 12 -
18-08292-rdd     Doc 4     Filed 01/22/19    Entered 01/22/19 14:32:00        Main Document
                                            Pg 13 of 14


(i) made in the ordinary course of business of business or financial affairs of the Debtors and

such Defendant or (ii) made according to ordinary business terms.

                            SEVENTH AFFIRMATIVE DEFENSE

       The claims set forth in the Complaint are barred under 11 U.S.C. § 547(c)(4) because

subsequent to the transfers that the Plaintiff seeks to avoid, Defendants gave new value to or for

the benefit of the Debtors that was not secured by an otherwise unavoidable security interest, and

on account of such new value the Debtors did not make an otherwise unavoidable transfer to or

for the benefit of the Defendants.

                                 RESERVATION OF RIGHTS

       Defendants reserve the right to amend the Answer to the Complaint and assert additional

Affirmative Defenses based on information and documents received during discovery.


       WHEREFORE, Defendants Century Equity Partners, Century Focused Fund III L.P.,

CCP Focused III, LP, CCP Focused III, LLC, Frank Bazos, Jim Foreman, and Paul Daoust

respectfully request judgment in their favor, dismissing the Complaint with prejudice and

granting such other and further relief deemed appropriate, including without limitation the aware

of attorneys’ fees and costs associated with the defense against the Complaint.




                                              - 13 -
18-08292-rdd    Doc 4     Filed 01/22/19    Entered 01/22/19 14:32:00      Main Document
                                           Pg 14 of 14


Dated: January 22, 2019                     Respectfully submitted,

                                            MCGRAIL & BENSINGER LLP


                                             /s/ David C. McGrail       _________________

                                             David C. McGrail
                                             Pearl Shah
                                             888-C 8th Avenue #107
                                             New York, NY 10019
                                             Telephone: (646) 285-8476
                                             dmcgrail@mcgrailbensinger.com
                                             pshah@mcgrailbensinger.com

                                             -and-

                                             Douglas R. Gooding
                                             Kevin C. Quigley
                                             CHOATE HALL & STEWART LLP
                                             Two International Place
                                             Boston, MA 02110
                                             Telephone: (617) 248-5000
                                             dgooding@choate.com
                                             kquigley@choate.com

                                            Counsel for Defendants, Century Equity Partners,
                                            Century Focused Fund III L.P., CCP Focused III,
                                            LP, CCP Focused III, LLC, Frank Bazos, Jim
                                            Foreman, and Paul Daoust




                                             - 14 -
